Order filed July 2, 2013




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00270-CV
                                 ____________

                           JOSEPH WHITE, Appellant

                                         V.

                            TANISHA BURR, Appellee


                 On Appeal from County Civil Court at Law No. 3
                              Harris County, Texas
                        Trial Court Cause No. 1013015


                                     ORDER

      Appellant's brief was due June 5, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits his brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before August 1, 2013, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM